UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6131


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MELVIN BOSWELL, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Bruce H. Hendricks, District Judge. (6:15-cr-00620-BHH-1)


Submitted: June 30, 2021                                          Decided: July 15, 2021


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin Boswell, Jr., Appellant Pro Se. Brandon Batson Hinton, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Melvin Boswell, Jr., appeals the district court’s text order denying his motion for a

sentence reduction under § 404 of the First Step Act of 2018, Pub. L. No. 115-391, 132

Stat. 5194. Upon review of the record, we find no reversible error in the court’s denial of

relief and affirm for the reasons stated by the district court. See United States v. Boswell,

No. 6:15-cr-00620-BHH-1 (D.S.C. Jan. 13, 2021). Boswell also appeals the district court’s

order denying his motion under 18 U.S.C. § 3582(c)(1)(A)(i) for compassionate release.

After reviewing the record, we conclude that the court did not abuse its discretion in

denying Boswell’s motion for compassionate release. Accordingly, we affirm. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2